DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is being considered by the examiner.
Claim Objections
Claims 1, 8, 11, and 20 are objected to because of the following informalities: 
Regarding claim 1, line 3: “an LTA vehicle” should read “the LTA vehicle”.
Regarding claim 8, line 2: “the PSC system” should read “the pressure sensor calibration system” or otherwise be corrected (i.e. the shortened term “PSC” is not previously recited).
Regarding claim 11, line 4: “an LTA vehicle” should read “the LTA vehicle”.
Regarding claim 20, line 7: “sensor;” should read “sensor; and”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20: The term “high precision” is a relative term which renders the claim indefinite. The term “high precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2).Regarding claim 1:Hammerschmidt teaches a vehicle (e.g. [0015]), comprising:
a redundant pressure sensor calibration system, comprising: a high precision pressure sensor (FIG. 1 - 104; [0018]); 
two or more additional pressure sensors (FIG. 1 - 102, which is taught as a plurality of pressure sensors as per [0016]), wherein the two or more additional pressure sensors are each redundant with the high precision pressure sensor; and 
a processor (FIG. 1 - 108 and/or that which performs the calibration computations) that is configured to calibrate the two or more additional pressure sensors based on pressure measurements from the high precision pressure sensor and the two or more additional pressure sensors ([0017]-[0018]) at two or more altitudes,(Hammerschmidt explicitly teaches the pressure sensors may be calibrated at multiple times and re-calibrated. Thus, the processor of Hammerschmidt is configured to calibrate them at two or more altitudes.) 
wherein the high precision pressure sensor is calibrated (e.g. [0085]; also inherent)Hammerschmidt fails to teach:
a lighter than air (LTA) vehicle
the pressure sensor(s) are onboard an LTA vehicle
Knoblach teaches:
a lighter than air (LTA) vehicle (e.g. abstract)
the pressure sensor(s) are onboard an LTA vehicle (e.g. Col. 18, Lines 29-31)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the redundant pressure sensor system of Hammerschmidt in the LTA vehicle of Knoblach to increase accuracy of pressure and altitude measurements. This also prevents erroneous operation of the flight termination system (Knoblach - e.g. termination system seen in FIG. 1, 36 and 38, which is triggered based on altitude 20).
     The examiner notes that the limitation of “the high precision pressure sensor is calibrated before a flight of the LTA vehicle” is met by the combination. Specifically, the high precision pressure sensor of Hammerschmidt is calibrated after/during manufacture, prior to use. Thus it would be calibrated before the flight of the LTA vehicle.
Regarding claim 2:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Knoblach teaches:
wherein the processor is located onboard the LTA vehicle (Col. 13, Lines 17-18 and 43-44)
Regarding claim 4:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.Hammerschmidt also teaches:
wherein one of the high precision and the two or more additional pressure sensors is in an enclosure and another of the high precision and the two or more additional pressure sensors is not enclosed (FIG. 2 - sensors 102’, 202, 204, and 206 are in enclosures whereas sensor 104 is not; [0031]-[0033])
Regarding claim 5:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.Hammerschmidt also appears to teach:
wherein the high precision pressure sensor is a micro-electromechanical system (MEMS) based sensor (e.g. [0020], [0052])Hammerschmidt fails to explicitly teach:
coupled to an analog-to- digital converter
     However, the examiner takes Official notice, pursuant to MPEP 2144.03, that it is well-known and common in the art to use a MEMS based pressure sensor coupled to an analog-to-digital converter to sense pressure. MEMS technology is widely used for pressure sensor fabrication and signals from the pressure sensor are passed through an analog to digital converter prior to being sent to a processor.
Regarding claim 6:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.Hammerschmidt and Knoblach also teach:
wherein the high precision pressure sensor is calibrated before the flight of the LTA vehicle (The high precision pressure sensor of Hammerschmidt is calibrated after/during manufacture, prior to use. Thus it would be calibrated before the flight of the LTA vehicle.) Hammerschmidt and Knoblach fail to explicitly teach:
according to an industry or regulatory standard
     However, the examiner takes Official notice, pursuant to MPEP 2144.03, that it is well-known and common in the art to calibrate sensors according to an industry or regulatory standard.
Regarding claim 8:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Hammerschmidt and Knoblach teach:
a flight termination subsystem (Knoblach - abstract) coupled to the PSC system, wherein a second set of pressure measurements from one or more of the high precision pressure sensor (Hammerschmidt, FIG. 1 - 104) and the two or more additional pressure sensors (Hammerschmidt, FIG. 1 - 102, which is taught as a plurality of pressure sensors as per [0016]) are used to actuate one or more components of the flight termination subsystem (Knoblach: e.g. Col. 18, Lines 29-31; FIG. 1 - 11, 20, 36)
Regarding claim 10:Hammerschmidt and Knoblach teach all the limitations of claim 8, as mentioned above.As combined in the claim 1 rejection above, Knoblach teaches:
wherein the flight termination subsystem is configured to actuate the one or more components based on the LTA vehicle descending below an altitude threshold (e.g. FIG. 1 - 20; Col. 17, Lines 43-54)
Regarding claim 11:Hammerschmidt teaches a method of calibrating redundant pressure sensors for a vehicle (e.g. [0015]), comprising:
receiving, by a processor (FIG. 1 - 108 and/or that which performs the calibration computations), a first pressure measurement ([0017]-[0018]) measured at a first altitude (inherent) using a high precision pressure sensor (FIG. 1 - 104; [0018]); 
receiving, by the processor, a second and a third pressure measurement measured at the first altitude using a first and a second additional pressure sensor (FIG. 1 - 102, which is taught as a plurality of pressure sensors as per [0016]; [0017]-[0018]), respectively, and the first and second additional pressure sensors are each redundant with the high precision pressure sensor; 
receiving, by a processor, a fourth pressure measurement measured using the high precision pressure sensor (Hammerschmidt teaches that the calibration may be done multiple times - e.g. [0028], [0053]); 
receiving, by a processor, a fifth and a sixth pressure measurement measured using the first and the second additional pressure sensor, respectively (Hammerschmidt teaches that the calibration may be done multiple times - e.g. [0028], [0053]); and 
calibrating, by the processor, the first and second additional pressure sensors using the first, second, third, fourth, fifth and sixth pressure measurements (e.g. [0017]-[0018], [0028], [0053])Hammerschmidt fails to teach:
the vehicle is a lighter than air (LTA) vehicle
the pressure sensor(s) are onboard an LTA vehicle
causing an altitude of the LTA vehicle to change to a second altitudeKnoblach teaches:
the vehicle is a lighter than air (LTA) vehicle (e.g. abstract)
the pressure sensor(s) are onboard an LTA vehicle (e.g. Col. 18, Lines 29-31)
causing an altitude of the LTA vehicle to change to a second altitude (e.g. Col. 7, Lines 63-67; Col. 11, Lines 11-14)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the redundant pressure sensor method of Hammerschmidt in the LTA vehicle of Knoblach to increase accuracy of pressure and altitude measurements. This also prevents erroneous operation of the flight termination system (Knoblach - e.g. termination system seen in FIG. 1, 36 and 38, which is triggered based on altitude 20).
     The examiner notes that the limitations of: measuring pressures at the second altitude; and calibrating the first and second additional sensors based on the pressures measured at the first and second altitudes are met by the combination. Specifically, Hammerschmidt teaches calibrating and re-calibrating of the first and second additional pressure sensors periodically. Knoblach teaches a LTA vehicle with a pressure sensor for sensing altitude and the LTA vehicle rising in altitude. Thus, when the method of Hammerschmidt is carried out on the LTA vehicle of Knoblach, it yields: measuring pressures at the second altitude; and calibrating the first and second additional sensors based on the pressures measured at the first and second altitudes. 
Regarding claim 12:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Knoblach teaches:
wherein the causing the altitude of the lighter than air (LTA) vehicle to change comprises the LTA vehicle ascending during an initial ascent (e.g. Col. 7, Lines 63-67; Col. 11, Lines 11-14)
Regarding claim 13:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Hammerschmidt and Knoblach teach:
wherein the processor is onboard the lighter than air vehicle (Knoblach - Col. 13, Lines 17-18 and 43-44), and the receiving, by the processor, the first, second, third, fourth, fifth and sixth pressure measurements comprises the processor receiving local signals from the high precision pressure sensor, the first additional pressure sensor, and the second additional pressure sensor (met upon the combination as set forth and explained in the claim 11 rejection above)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and further in view of Morrison et al. (US 20090284258 A1).Regarding claim 3:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein the processor is located offboard the lighter than air vehicle, and the pressure measurements from the high precision pressure sensor and the two or more additional pressure sensors are transmitted from a first communications unit onboard the lighter than air vehicle to a second communications unit coupled to the processor using telemetryMorrison teaches:
wherein the processor is located offboard the lighter than air vehicle, and the measurements are transmitted from a first communications unit onboard the lighter than air vehicle to a second communications unit coupled to the processor using telemetry ([0069])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor offboard the vehicle and transmit the data for processing to the processor, as taught by Morrison, instead of having the processor onboard the vehicle, as taught by Knoblach, as they are art-recognized equivalents. Morrison teaches that the processor may be on the vehicle or in a separate base station ([0069]).
Regarding claim 14:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein the processor is located offboard the lighter than air (LTA) vehicle, and the receiving, by the processor, the first, second, third, fourth, fifth and sixth pressure measurements further comprises transmitting signals from a first communications unit onboard the LTA vehicle to a second communications unit coupled to the processor using telemetryMorrison teaches:
wherein the processor is located offboard the lighter than air (LTA) vehicle, and the receiving, by the processor, of the measurements further comprises transmitting signals from a first communications unit onboard the LTA vehicle to a second communications unit coupled to the processor using telemetry ([0069])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor offboard the vehicle and transmit the data for processing to the processor, as taught by Morrison, instead of having the processor onboard the vehicle, as taught by Knoblach, as they are art-recognized equivalents. Morrison teaches that the processor may be on the vehicle or in a separate base station ([0069]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and further in view of Shaw et al. (US 4303978 A).Regarding claim 7:Hammerschmidt and Knoblach teach all the limitations of claim 1, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein the high precision pressure sensor is calibrated before the flight of the LTA vehicle at a pressure of 29.921 inches of mercury to measure an altitude of 0 feet with a tolerance of +/- 20 feetShaw renders obvious:
wherein the high precision pressure sensor is calibrated before the flight of the LTA vehicle at a pressure of 29.921 inches of mercury to measure an altitude of 0 feet (Col. 90, Lines 38-62; Col. 98, Lines 40-55)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the pressure sensor to measure an altitude of 0 feet at a pressure of 29.92 inches of mercury, as taught by Shaw, in the device of Hammerschmidt and Knoblach, to yield an output in feet. Regulations regarding altitude are usually given in feet, as taught by Knoblach.
     Regarding the limitation of “with a tolerance of +/- 20 feet”: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the altitude measurement uncertainty is clearly a results-effective variable and one of ordinary skill in the at would seek to have the minimum amount of uncertainty in the measurements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and further in view of Hall-Snyder et al. (US 10059420 B1).Regarding claim 9:Hammerschmidt and Knoblach teach all the limitations of claim 8, as mentioned above.Hammerschmidt and Knoblach fail to teach:
wherein the one or more components of the flight termination subsystem actuated by the processor comprise one or more squibsHall-Snyder teaches:
wherein the one or more components of the flight termination subsystem actuated by the processor comprise one or more squibs (Col. 4, Lines 21-24; Col. 8, Lines 23-32)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one or more squibs of Hall-Synder in the device of Hammerschmidt and Knoblach as it is an art-recognized equivalent means for activating the flight termination of Knoblach.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and further in view of Wolf et al. (US 20150127287 A1).Regarding claim 15:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein calibrating, by the processor, the first and second additional pressure sensors using the first, second, third, fourth, fifth and sixth pressure measurements further comprises applying offsets to the second, third, fifth and sixth pressure measurements such that after applying the offsets the second and third pressure measurements from the first additional pressure sensor match the first pressure measurement from the high precision pressure sensor and the fifth and the sixth pressure measurements from the second additional pressure sensor match the fourth pressure measurement from the high precision pressure sensorWolf teaches:
wherein calibrating, by the processor, the pressure sensor(s) using the pressure measurements further comprises applying offsets to the pressure measurements such that after applying the offsets the pressure measurements from the pressure sensor(s) match the reference/correct pressure ([0041]-[0045])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the offset application of Wolf in the method of Hammerschmidt and Knoblach as it is an art-recognized means for calibrating the pressure sensors. Hammerschmidt explicitly teaches calibration of the pressure sensor measurements. One of ordinary skill in the art would recognize that this involves the application of parameters such as offset and gain; however, Wolf is provided as explicitly teaching such an offset application.
Regarding claim 16:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein calibrating, by the processor, the first and second additional pressure sensors using the first, second, third, fourth, fifth and sixth pressure measurements comprises interpolating between the pressure measurements measured at the first and second altitudesWolf teaches:
wherein calibrating, by the processor, the pressure sensor(s) using the pressure measurements comprises interpolating between the pressure measurements ([0041]-[0045] - the applied function(s) of Wolf are interpreted as calibration with interpolation since the function(s) is/are applied to pressure values which are not used in the creation of the function(s))
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibration function(s) of Wolf (which involves interpolation) in the method of Hammerschmidt and Knoblach to increase accuracy. One of ordinary skill in the art would recognize that the sensors are not calibrated at every conceivable pressure, but, rather, a set number of calibration points are used to create the function(s) which may be used to calibrate the sensor(s) at pressures other than the calibration points.
Regarding claim 17:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt and Knoblach fail to explicitly teach:
wherein calibrating, by the processor, the first and second additional pressure sensors using the first, second, third, fourth, fifth and sixth pressure measurements further comprises performing statistical analyses of the first, second, third, fourth, fifth and sixth pressure measurements and applying offsets to the measurements from the high precision pressure sensor, the first additional pressure sensor, or the second additional pressure sensor based on the statistical analysesWolf teaches:
wherein calibrating, by the processor, the pressure sensor(s) using the pressure measurements further comprises performing statistical analyses of the pressure measurements and applying offsets to the measurements from the pressure sensor based on the statistical analyses (e.g. [0041]-[0045], [0052], [0065])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the statistical analyses of Wolf in the method of Hammerschmidt and Knoblach to increase accuracy.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and Wolf et al. (US 20150127287 A1) and further in view of Skelding (US 20180195889 A1).Regarding claim 18:Hammerschmidt, Knoblach, and Wolf teach all the limitations of claim 17, as mentioned above.Hammerschmidt, Knoblach, and Wolf fail to explicitly teach teach:
wherein the statistical analyses comprise: calculating a mean, a standard deviation, or a coefficient of variation of the first, second and third pressure measurements; and calculating a mean, a standard deviation, or a coefficient of variation of the fourth, fifth and sixth pressure measurementsSkelding teaches:
wherein the statistical analyses comprise: calculating a mean, a standard deviation, or a coefficient of variation of the pressure measurements ([0076]-[0077], FIG. 6)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor data analysis of Skelding in the method of Hammerschmidt to increase accuracy. By using the sensor data analysis of Skelding, accurate pressure measurements and calibration may be done, regardless of which one of the pressure sensors fails.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 20160231192 A1) in view of Knoblach et al. (US 9964629 B2) and further in view of Skelding (US 20180195889 A1).Regarding claim 19:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt and Knoblach fail to teach:
wherein calibrating, by the processor, the first and second additional pressure sensors using the first, second, third, fourth, fifth and sixth pressure measurements further comprises the processor voting to determine which measurements from which pressure sensors are used to calibrate the high precision pressure sensor, the first additional pressure sensor, or the second additional pressure sensorSkelding teaches:
wherein calibrating, by the processor, the pressure sensors using the pressure measurements further comprises the processor voting to determine which measurements from which pressure sensors are used to calibrate which pressure sensor ([0076]-[0077], FIG. 6)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor data analysis of Skelding in the method of Hammerschmidt to increase accuracy. By using the sensor data analysis of Skelding, accurate pressure measurements and calibration may be done, regardless of which one of the pressure sensors fails.
Regarding claim 20:Hammerschmidt and Knoblach teach all the limitations of claim 11, as mentioned above.Hammerschmidt also teaches:
further comprising: after calibrating the first and second additional pressure sensors ([0017]-[0018]), receiving pressure measurements from the high precision pressure sensor, and the first and the second additional pressure sensors; comparing the pressure measurements, using the processor, from the high precision pressure sensor, the first additional pressure sensor, and the second additional pressure sensor; calibrating one of the high precision pressure sensor, the first additional pressure sensor, or the second additional pressure sensor (Hammerschmidt teaches the pressure sensors may be calibrated multiple times - i.e. the process in, e.g. [0017]-[0018], may be repeated multiple times)Hammerschmidt fails to teach:
calibrating based on the pressure measurements of the other two pressure sensorsSkelding teaches:
calibrating based on the pressure measurements of the other two pressure sensors ([0076]-[0077], FIG. 6)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor data analysis of Skelding in the method of Hammerschmidt to increase accuracy. By using the sensor data analysis of Skelding, accurate pressure measurements and calibration may be done, regardless of which one of the pressure sensors fails.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855